Case 2:19-cv-13476-BAF-DRG ECF No. 24, PageID.654 Filed 06/14/21 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN




Vanessa Peake,

                                   Plaintiff(s),
v.                                                      Case No. 2:19−cv−13476−BAF−DRG
                                                        Hon. Bernard A. Friedman
MARADA INDUSTRIES, INC
d/b/a COSMA BODY
ASSEMBLY MICHIGAN,

                                   Defendant(s),



                          NOTICE OF DETERMINATION OF MOTION
                               WITHOUT ORAL ARGUMENT

     The following motion(s) have been filed:

                Motion for Summary Judgment − #17
   Pursuant to Eastern District of Michigan LR 7.1(f)(2), the motion(s) will be determined by
District Judge Bernard A. Friedman without oral argument.

    Pending resolution of this motion the 6/29/2021 Final Pretrial Conference and 7/6/2021
Jury Trial are hereby cancelled.




                                      Certificate of Service

   I hereby certify that this Notice was electronically filed, and the parties and/or counsel of
record were served.

                                                By: s/J. Curry−Williams
                                                    Case Manager

Dated: June 14, 2021
